DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/876,417 filed on 7/19/2019 and 63/008,422 filed on 4/10/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost et al. (US 2020/0314913 A1, hereinafter Rastegardoost), claiming benefit to and fully-supported by US provisional applications 62/825,645 filed Mar. 28, 2019, in view of 3GPP TS 38.133 V16.0.0 (3GPP; TSG-RAN; NR; Requirements for support of radio resource management (Release 16), July 4, 2019, hereinafter TS 38.133).


    PNG
    media_image1.png
    562
    867
    media_image1.png
    Greyscale

Fig. 21: A diagram of example signaling for handover procedure with or without preamble transmission 
(Note: the above figure is a partial copy of the Figure 21 of 62/825,645)

Regarding claim 1:
Rastegardoost teaches a method of wireless communication for a user equipment (UE) (see, Rastegardoost: Fig. 21 and para. [0437]), comprising, at the UE: 
receiving a handover command from a serving cell (see, Rastegardoost: Fig. 21 and para. [0437] teach wherein “The source base station then forwards the RRC reconfiguration message (handover command) to the wireless device”, support is found in Fig. 21 and para. [00282] of 62/825,645); and 
performing a handover to a target cell in response to the handover command within a first time period from the handover command, wherein performing the handover includes transmitting a physical random access channel (PRACH) preamble and a physical uplink shared channel (PUSCH) to the target cell (see, Rastegardoost: Fig. 21 and para. [0437] teach wherein “The wireless terminal may transmit a MsgA with or without a preamble to the target base station, via the one or more PRACH resources and/or the one or more PUSCH resources”, support is found in Fig. 21 and para. [00282] of 62/825,645. Para. [0433] teaches wherein “The wireless device may transmit to the target cell, the preamble via the at least one random access channel resource, and one or more transport blocks via the at least one uplink channel resource”, support is found in para. [00278] of 62/825,645. Para. [0429] teaches wherein “the wireless device may select the 2-step RACH (MsgA, e.g., PRACH and PUSCH) for the handover procedure”, support is found in para. [00274] of 62/825,645.). 
Rastegardoost does not explicitly teach wherein the first time period depends on one or both of a synchronization signal block (SSB) to random access (RACH) association period or a SSB to RACH association pattern period.
In the same field of endeavor, TS 38.133 teaches wherein the first time period depends on one or both of a synchronization signal block (SSB) to random access (RACH) association period or a SSB to RACH association pattern period (see, TS 38.133: Section 6.1.1.2.1 teaches wherein “When the UE receives a RRC message implying handover the UE shall be ready to start the transmission of the new uplink PRACH channel within Dhandover seconds from the end of the last TTI containing the RRC command.”, wherein the Dhandover is equivalent to the claimed element of the “first time period” and equals the maximum RRC procedure delay … plus the interruption time. See, Section 6.1.1.2.2: The interruption time Tinterrupt depends on the interruption uncertainty TIU in acquiring the first available PRACH occasion in the new cell. TIU can be up to the summation of SSB to PRACH occasion association period and 10 ms. Thus, Dhandover (e.g., first time period) depends on the SSB to PRACH occasion association period.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost to include the teachings of TS 38.133 in order to limit the interruption time while considering the interruption uncertainty in acquiring the first available PRACH occasion in the new cell (e.g., TIU) (see, TS 38.133: Section 6.1.1.2.2). 

Regarding claim 2:
As discussed above, Rastegardoost in view of TS 38.133 teaches all limitations in claim 1.
TS 38.133 further teaches wherein determining the first time period in response to receiving the handover command based on one or both of the SSB to RACH association period or the SSB to RACH association pattern period (see, TS 38.133: Section 6.1.1.2.1 teaches wherein “When the UE receives a RRC message implying handover the UE shall be ready to start the transmission of the new uplink PRACH channel within Dhandover seconds from the end of the last TTI containing the RRC command.”, wherein the Dhandover is equivalent to the claimed element of the “first time period” and equals the maximum RRC procedure delay … plus the interruption time. See, Section 6.1.1.2.2: The interruption time Tinterrupt depends on the interruption uncertainty TIU in acquiring the first available PRACH occasion in the new cell. TIU can be up to the summation of SSB to PRACH occasion association period and 10 ms. Thus, Dhandover (e.g., first time period) is determined based on the SSB to PRACH occasion association period.).

Regarding claim 4:
As discussed above, Rastegardoost in view of TS 38.133 teaches all limitations in claim 1.
	Rastegardoost further teaches wherein receiving the handover command comprises receiving a PRACH contention free random access procedure (CFRA) (see, Rastegardoost: para. [0438] teaches wherein the UE receives the RRC reconfiguration message (i.e., a handover command), para. [0393] teaches wherein the RRC message comprises parameters required for transmitting a 2-step RACH MsgA including PRACH resource allocation, preamble format, uplink radio resources for one or more transport block transmissions, etc., para. [0283] teaches wherein “a UE may receive, from a base station, a random access preamble index via … RRC for a contention free random access procedure.”, and para. [0440] teaches wherein the wireless device is configured (by the base station) to initiate a contention-free (CF) 2-step RACH procedure via dedicated 2-step RACH resources (PRACH and PUSCH and mapping of PRACH and PUSCH) for transmitting MsgA to the target base station, supports are found in para. [00283], [00243], [00133], and [00285] of 62/826,645).

Regarding claim 5:
As discussed above, Rastegardoost in view of TS 38.133 teaches all limitations in claim 4.
	Rastegardoost further teaches wherein performing the handover comprises transmitting a msgA to the target cell (see, Rastegardoost: Fig. 21 and para. [0437] teach wherein “the wireless may transmit a MsgA with … preamble to the target base station, via the one or more PRACH resources and … the one or more PUSCH resources”, support is found in para. [00282] of 62/825,645), the msgA including the CFRA preamble on the PRACH and a msgA payload on the PUSCH (see, Rastegardoost: para. [0393] teaches wherein “Channel structure of MsgA may comprise preamble and PUSCH payload” “The PRACH preamble and the PUSCH in a MsgA may be TDMed.”, support is found in para. [00243] of 62/825,645).

Regarding claim 25:
	Rastegardoost teaches a method of wireless communication for a network (see, Rastegardoost: Fig. 21 and para. [0437]), comprising: transmitting, via a first serving cell (Fig. 21, BS2 (Source)), a handover command to a user equipment (UE) (see, Rastegardoost: Fig. 21 and para. [0437] teach wherein “The source base station then forwards the RRC reconfiguration message (handover command) to the wireless device”, support is found in Fig. 21 and para. [00282] of 62/825,645); and preparing a target cell to receive a msgA preamble and msgA PUSCH from the UE at the target cell within a first time period (see, Rastegardoost: Fig. 21 and para. [0437] teach wherein “The source base station may send a handover request message to a target base station. The target base station may perform an admission control process and may confirm the handover request by sending a handover request acknowledgement, comprising RRC reconfiguration message, to the source base station.” Para. [0437] further teaches wherein “The wireless terminal may transmit a MsgA with or without a preamble to the target base station, via the one or more PRACH resources and/or the one or more PUSCH resources”, support is found in Fig. 21 and para. [00282] of 62/825,645.). 
Rastegardoost does not explicitly teach wherein the first time period depends on one or both of a synchronization signal block (SSB) to random access (RACH) association period of the target cell or a SSB to RACH association pattern period of the target cell.
In the same field of endeavor, TS 38.133 teaches wherein the first time period depends on one or both of a synchronization signal block (SSB) to random access (RACH) association period of the target cell or a SSB to RACH association pattern period of the target cell (see, TS 38.133: Section 6.1.1.2.1 teaches wherein “When the UE receives a RRC message implying handover the UE shall be ready to start the transmission of the new uplink PRACH channel within Dhandover seconds from the end of the last TTI containing the RRC command.”, wherein the Dhandover is equivalent to the claimed element of the “first time period” and equals the maximum RRC procedure delay … plus the interruption time. See, Section 6.1.1.2.2: The interruption time Tinterrupt depends on the interruption uncertainty TIU in acquiring the first available PRACH occasion in the new cell. TIU can be up to the summation of SSB to PRACH occasion association period and 10 ms. Thus, Dhandover (e.g., first time period) depends on the SSB to PRACH occasion association period.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost TS 38.133 in order to limit the interruption time while considering the interruption uncertainty in acquiring the first available PRACH occasion in the new cell (e.g., TIU) (see, TS 38.133: Section 6.1.1.2.2). 

Regarding claim 26:
Claim 26 recites the method from the perspective of a base station (BS) to perform the similar features to claim 4. Therefore, claim 26 is rejected by applying the same rationale used to reject claim 4.

Regarding claim 28: 
Claim 28 recites the method from the perspective of a base station (BS) to perform the similar features to claim 2. Therefore, claim 28 is rejected by applying the same rationale used to reject claim 2.

Claims 6-10, 19-24, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of TS 38.133 further in view of 3GPP TS 38.213 V15.6.0 (3GPP; TSG-RAN; NR; Physical layer procedures for control (Release 15), June 24, 2019, hereinafter TS 38.213).

Regarding claim 6:
As discussed above, Rastegardoost in view of TS 38.133 teaches all limitations in claim 1.
Rastegardoost in view of TS 38.133 does not explicitly teach wherein a value of the SSB to RACH association pattern period is a fixed time period.
	In the same field of endeavor, TS 38.213 teaches wherein a value of the SSB to RACH association pattern period is a fixed time period (see, TS 38.213: Section 8.1 and Table 8.1-1 teach wherein “An association period, …, for mapping SS/PBCH blocks to PRACH occasions is the smallest value in the set determined by the PRACH configuration period according Table 8.1-1”, wherein a value of the SSB to RACH association pattern period is a fixed time period of 10 ms, 20 ms, 40 ms, 80 ms, or 160 ms.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost in combination of TS 38.133 to include the teachings of TS 38.213 in order to map NTXSSB SS/PBCH blocks at least once to the PRACH occasions with the association period, wherein a UE obtains NTXSSB from the value of ssb-PositionsInBurst in SIB1 or in ServingCellConfigCommon (see, TS 38.213: Section 8.1). 

Regarding claim 7:
As discussed above, Rastegardoost in view of TS 38.133 and TS 38.213 teaches all limitations in claim 6.
	TS 38.213 further teaches wherein the fixed time period is 160 ms (see, TS 38.213: Section 8.1 and Table 8.1-1 teach wherein “An association pattern includes one or more association periods and is determined so that a pattern between PRACH occasions and SS/PBCH blocks repeats at most every 160 msec.”).

Regarding claim 8:
As discussed above, Rastegardoost in view of TS 38.133 teaches all limitations in claim 1.
	Rastegardoost in view of TS 38.133 does not explicitly teach wherein the SSB to RACH association pattern period allows the UE to find a valid PRACH resource and a valid PUSCH resource for the target cell.
	In the same field of endeavor, TS 38.213 teaches wherein the SSB to RACH association pattern period allows the UE to find a valid PRACH resource (see, TS 38.213: Section 8.1 teaches wherein the UE selects the PRACH occasion indicated by PRACH mask index value for the indicated SS/PBCH block index in the first available mapping cycle, which is the SSB to RACH associated period shown in Table 8.1-1, for a PRACH transmission. Therefore, the SSB to RACH association patter period allows the UE to find a valid PRACH resource for a PRACH transmission.).
Rastegardoost further teaches wherein the UE performs a 2-step RACH transmission procedure via dedicated or common 2-step RACH resources (PRACH and PUSCH and mapping of PRACH and PUSCH) (see, Rastegardoost: para. [0440], support is found in para. [00285] of 62/825,645) wherein finding a valid PUSCH resource for the new cell (e.g., target cell) is inherent functionality of the UE for the transmission of PRACH preamble (see, Rastegardoost: para. [0395], support is found in para. [00245] of 62/825,645). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rastegardoost in view of TS 38.133 with the teachings of TS 38.213 in order to allow the UE find a valid PRACH resource as well as a valid PUSCH resource within the SSB to RACH association pattern period in preparation for performing a 2-step RACH procedure via 2-step RACH resources (PRACH and PUSCH and mapping of PRACH and PUSCH) (see, TS 38.213: Section 8.1).

Regarding claim 9:
As discussed above, Rastegardoost in view of TS 38.133 teaches all limitations in claim 1.
Rastegardoost further teaches wherein the UE transmits the PUSCH after the PRACH and does not receive any downlink transmission from the target cell between transmitting the PRACH and the PUSCH (see, Rastegardoost: Fig. 22 and para. [0438] teach wherein the UE transmits the PRACH preamble and the PUSCH to the target base station in MsgA without receiving any downlink transmission from the target call between transmitting the PRACH and the PUSCH. As shown in Fig. 22, the PRACH preamble is transmitted before the PUSCH in a 2-step RACH procedure, support is found in para. [00283] of 62/825,645.).

Regarding claim 10:
As discussed above, Rastegardoost in view of TS 38.133 teaches all limitations in claim 1.
	Rastegardoost in view of TS 38.133 does not explicitly teach wherein the SSB to RACH association pattern period comprises multiple SSB to RACH association periods.
In the same field of endeavor, TS 38.213 teaches wherein the SSB to RACH association pattern period comprises multiple SSB to RACH association periods (see, TS 38.213: Section 8.1 and Table 8.1.-1 teach wherein “An association patter period includes one or more association periods”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost in combination of TS 38.133 to include the teachings of TS 38.213 in order to map NTXSSB SS/PBCH blocks at least once to the PRACH occasions within the association period and to repeat the association pattern period at most every 160 msec. (see, TS 38.213: Section 8.1). 

Regarding claim 19:
	TS 38.133 teaches a method of wireless communications, comprising, at a user equipment (UE): receiving a radio resource control (RRC) connection release with redirection command (see, TS 38.133: Section 6.2.3.1 teaches wherein the UE receives RRCConnectionRelease message (which is implied) with redirection to E-UTRAN or NR); 
(see, TS 38.133: Section 6.2.3.2.1 teaches wherein the UE performs the RRC connection release with a serving cell (which is implied) with redirection to target NR); and 
finding a new cell and transmitting a physical random access (PRACH) preamble to the new cell within a first time period (see, TS 38.133: Section 6.2.3.2.1 teaches wherein the performs the RRC connection release with redirection to the target NR within Tconnection_release_redirect_NR (i.e., the time delay), which is the time between the end of the last slot containing the RRC command and the time the UE starts to send random access to the target NR cell. Therefore, finding a new cell and transmitting a physical random access (PRACH) preamble to the new cell is implied and the first time period of the claimed limitation corresponds to the time delay of Tconnection_release_redirect_NR).
	TS 38.133 does not explicitly teach wherein transmitting a physical random access (PRACH) preamble and physical uplink shared channel (PUSCH) to the new cell.
In the same field of endeavor, Rastegardoost teaches wherein transmitting a physical random access (PRACH) preamble and physical uplink shared channel (PUSCH) to the new cell (see, Rastegardoost: Fig. 21 and para. [0437] teach wherein “The wireless terminal may transmit a MsgA with or without a preamble to the target base station, via the one or more PRACH resources and/or the one or more PUSCH resources”, support is found in Fig. 21 and para. [00282] of 62/825,645. Para. [0433] teaches wherein “The wireless device may transmit to the target cell, the preamble via the at least one random access channel resource, and one or more transport blocks via the at least one uplink channel resource”, support is found in para. [00278] of 62/825,645.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine TS 38.133 with the teachings of Rastegardoost in order to perform 2-step RACH (MsgA, e.g., PRACH and PUSCH) for a cell redirection which is similar to a handover (see, Rastegardoost: Para. [0429], support is found in para. [00274] of 62/825,645). 
TS 38.133 in view of Rastegardoost does not explicitly teach wherein the first time period depends on one or both of a synchronization signal block (SSB) to random access (RACH) association period or a SSB to RACH association pattern period.
However, TS 38.133 teaches that the time delay for RRC connection release with redirection (Tconnection_release_redirect_NR) depends on TRACH, which is the delay caused due to random access procedure when sending random access to the target NR cell (see, TS 38.133: Sections 6.2.3.2.1).
In the same field of endeavor, TS 38.213 teaches wherein the delay caused due to random access procedure when sending random access to the target NR cell depends on the PRACH configuration period according to Table 8.1-1 wherein the PRACH configuration period depends on SS/PBCH block to (see, TS 38.213: Section 8.1 and Table 8.1-1). Therefore, the first time period (Tconnection_release_redirect_NR) in TS 38.133 depends on a synchronization signal block (SSB) to random access (RACH) association period (corresponding to a PRACH configuration period) in TS 38.213.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine TS 38.133 in view of Rastegardoost with the teachings of TS 38.213 in order to limit the UE RRC connection release with redirection delay while considering the delay uncertainty in acquiring the first available PRACH occasion in the new cell (e.g., TRACH) (see, TS 38.133: Section 6.2.3.2.1). 

Regarding claim 20:
Claim 20 is directed towards the method of claim 19 that is further limited to perform the similar features to claim 6. As such, claim 20 is rejected under similar rationale to claim 6.

Regarding claim 21: 
Claim 21 is directed towards the method of claim 20 that is further limited to perform the similar features to claim 7. As such, claim 21 is rejected under similar rationale to claim 7.

Regarding claim 22: 


Regarding claim 23:
Claim 23 is directed towards the method of claim 19 that is further limited to perform the similar features to claim 9. As such, claim 23 is rejected under similar rationale to claim 9.

Regarding claim 24:
Claim 24 is directed towards the method of claim 19 that is further limited to perform the similar features to claim 10. As such, claim 24 is rejected under similar rationale to claim 10.

Regarding claim 29:
Claim 29 recites the method from the perspective of a base station (BS) to perform the similar features to claim 6. Therefore, claim 29 is rejected by applying the same rationale used to reject claim 6.

Regarding claim 30:
Claim 30 recites the method from the perspective of a base station (BS) to perform the similar features to claim 7. Therefore, claim 30 is rejected by applying the same rationale used to reject claim 7.

Claims 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over TS 38.133 in view of TS 38.213.

Regarding claim 11:
	TS 38.133 teaches a method of wireless communications, comprising, at a user equipment (UE): determining that the UE has lost a radio resource control (RRC) connection with a first cell (see, TS 38.133: section 6.2.1.2 teaches wherein “RRC connection re-establishment is initiated when a UE in RRC_CONNECTED state loses RRC connection due to any of failure cases, including radio link failure, handover failure, and RRC connection reconfiguration failure”, wherein the claimed limitation implicitly implied); and re-establishing the RRC connection within a first time period (see, TS 38.133: section 6.2.1.2 teaches wherein “In RRC connected mode the UE shall be capable of sending RRCRestablishmensRequest message within Tre-establish_delay seconds from the moment it detects a loss in RRC connection”, wherein the Tre-establish_delay seconds corresponds to a first time period.). 
TS 38.133 does not explicitly teach wherein the first time period depends on one or both of a synchronization signal block (SSB) to random access (RACH) association period or a SSB to RACH association pattern period.
However, TS 38.133 teaches that the total RRC connection delay (Tre-establish_delay) depends on TPRACH, which is the delay caused due to random (see, TS 38.133: Sections 6.2.1.2 and 6.2.1.2.1).
In the same field of endeavor, TS 38.213 teaches wherein the delay caused due to random access procedure when sending random access to the target NR cell depends on the PRACH configuration period according to Table 8.1-1 wherein the PRACH configuration period depends on SS/PBCH block to PRACH occasion association period (i.e., SSB to RACH association period) (see, TS 38.213: Section 8.1 and Table 8.1-1). Therefore, the first time period (Tre-establish_delay) in TS 38.133 depends on a synchronization signal block (SSB) to random access (RACH) association period (corresponding to a PRACH configuration period) in TS 38.213.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine TS 38.133 with the teachings of TS 38.213 in order to limit the UE re-establishment delay while considering the delay uncertainty in acquiring the first available PRACH occasion in the new cell (e.g., TPRACH) (see, TS 38.133: Section 6.2.1.2.1). 

Regarding claim 15:
As discussed above, TS 38.133 in view of TS 38.213 teaches all limitations in claim 11.
	TS 38.133 further teaches wherein determining the first time period in response to determining that the UE has lost the RRC connection (see, TS 38.133: Section 6.2.1.2 teaches wherein “the UE  is capable of sending RRCReestablishmentRequest message within Tre-establish_delay seconds from the moment it detects a loss in RRC connection” and calculates the total RRC connection delay (Tre-establish_delay). Therefore, the Tre-establish_delay seconds, corresponding to the first time period, is determined in response to the UE detecting a loss in RRC connection.) based on one or both of the SSB to RACH association period or the SSB to RACH association pattern period (the first time period (Tre-establish_delay) depends on TRACH, which further depends on a synchronization SSB to RACH association period, as discussed in claim 11 above).

Regarding claim 16:
As discussed above, TS 38.133 in view of TS 38.213 teaches all limitations in claim 11.
TS 38.213 further teaches wherein a value of the SSB to RACH association pattern period is a fixed time period (see, TS 38.213: Section 8.1 and Table 8.1-1 teach wherein “An association period, …, for mapping SS/PBCH blocks to PRACH occasions is the smallest value in the set determined by the PRACH configuration period according Table 8.1-1”, wherein a value of the SSB to RACH association pattern period is a fixed time period of 10 ms, 20 ms, 40 ms, 80 ms, or 160 ms.).

Regarding claim 17:
TS 38.133 in view of TS 38.213 teaches all limitations in claim 16.
TS 38.213 further teaches wherein the fixed time period is 160 ms (see, TS 38.213: Section 8.1 and Table 8.1-1 teach wherein “An association pattern includes one or more association periods and is determined so that a pattern between PRACH occasions and SS/PBCH blocks repeats at most every 160 msec.”).

Regarding claim 18:
As discussed above, TS 38.133 in view of TS 38.213 teaches all limitations in claim 11.
	TS 38.213 further teaches wherein the SSB to RACH association pattern period comprises multiple SSB to RACH association periods (see, TS 38.213: Section 8.1 and Table 8.1.-1 teach wherein “An association patter period includes one or more association periods”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of TS 38.133 further in view of Xiong et al. (US 2020/0245373 A1, hereinafter Xiong) claiming benefit to and fully-supported by US provisional applications 62/805,524 filed Feb. 14, 2019.

Regarding claim 3: 
Rastegardoost in view of TS 38.133 teaches all limitations in claim 1.
Rastegardoost in view of TS 38.133 does not explicitly teach wherein the handover time period also depends on a SSB to msgA PUSCH association pattern period.
In the same field of endeavor, Xiong teaches wherein the handover time period also depends on a SSB to msgA PUSCH association pattern period (see, Xiong: para. [0080] teaches wherein “the periodicity of the MsgA PUSCH resource may be configured as a multiple of periodicity of … an association between an SSB and PRACH occasions” and wherein “the periodicity of MsgA PUSCH resource may be directly configured as a part of MsgA PUSCH resource configuration.”, support is found in pages 7-8 and Fig. 4 of 62/805,524. Therefore, in view of Rastegardoost wherein the UE performs the handover including transmitting a MsgA with a preamble via PRACH resources and PUSCH resources as discussed above in claim 1, Xiong teaches where the handover time may also depends on a periodicity of MsgA PUSCH resource configured as a multiple of periodicity of an association between the SSB and PRACH occasions, wherein the periodicity of MsgA PUSCH resource, configured as a multiple of periodicity of an association between the SSB and PRACH occasions, is equivalent to “a SSB to msgA PUSCH association pattern period”.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rastegardoost in view of TS 38.133 with the teachings of Xiong in order to use a two-step RACH procedure to reduce access latency and improve access performance (see, Xiong: para. [0005], support is found in page 3 of 62/805,524). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over TS 38.133 in view of TS 38.213 further in view of Rastegardoost.

Regarding claim 12: 
As discussed above, TS 38.133 in view of TS 38.213 teaches all limitations in claim 11.
TS 38.133 further teaches wherein re-establishing the RRC connection comprises finding a new cell (see, TS 38.133: Section 6.2.1.2.1 teaches wherein the intra-frequency target NR cell or the inter-frequency target NR is considered detectable for each relevant SSB, which is equivalent to finding a new cell (i.e., a target cell) before the UE sends PRACH to the target cell.).
	TS 38.133 in view of TS 38.213 does not explicitly teach wherein re-establishing the RRC connection comprises transmitting a msgA to the new cell, wherein the msgA includes a selected random access preamble on a physical random access channel (PRACH) and a msgA payload on a physical uplink shared channel (PUSCH).
Rastegardoost teaches wherein re-establishing the RRC connection comprises transmitting a msgA to the new cell (see, Rastegardoost: Fig. 21 and para. [0437] teach wherein “the wireless may transmit a MsgA with … preamble to the target base station, via the one or more PRACH resources and … the one or more PUSCH resources”, wherein the target base station is equivalent to the new cell, support is found in para. [00282] of 62/825,645), wherein the msgA includes a selected random access preamble on a physical random access channel (PRACH) and a msgA payload on a physical uplink shared channel (PUSCH) (see, Rastegardoost: para. [0393] teaches wherein “Channel structure of MsgA may comprise preamble and PUSCH payload” “The PRACH preamble and the PUSCH in a MsgA may be TDMed.”, support is found in para. [00243] of 62/825,645).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine TS 38.133 in view of TS 38.213 with the teachings of Rastegardoost in order to perform 2-step RACH (MsgA, e.g., PRACH and PUSCH) for an RRC re-establishment which is similar to a handover to a new target cell (see, Rastegardoost: Para. [0429], support is found in para. [00274] of 62/825,645). 

Regarding claim 13:
As discussed above, TS 38.133 in view of TS 38.213 and Rastegardoost teaches all limitations in claim 12.
TS 38.213 further teaches wherein the SSB to RACH association pattern period allows the UE to find a valid PRACH resource for the new cell (see, TS 38.213: Section 8.1 teaches wherein the UE selects the PRACH occasion indicated by PRACH mask index value for the indicated SS/PBCH block index in the first available mapping cycle, which is the SSB to RACH associated period shown in Table 8.1-1, for a PRACH transmission. Therefore, the SSB to RACH association patter period allows the UE to find a valid PRACH resource for a PRACH transmission.).
Rastegardoost further teaches wherein the UE performs a 2-step RACH transmission procedure via dedicated or common 2-step RACH resources (PRACH and PUSCH and mapping of PRACH and PUSCH) (see, Rastegardoost: para. [0440], support is found in para. [00285] of 62/825,645) wherein finding a valid PUSCH resource for the new cell (e.g., target cell) is inherent functionality of the UE for the transmission of PRACH preamble and the PUSCH payload in the MsgA (see, Rastegardoost: para. [0395], support is found in para. [00245] of 62/825,645). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rastegardoost in view of TS 38.133 with the teachings of TS 38.213 in order to allow the UE find a valid PRACH resource as well as a valid PUSCH resource within the SSB to RACH association pattern period in preparation for performing a 2-step RACH procedure via 2-step RACH resources (PRACH and PUSCH and mapping of PRACH and PUSCH) (see, TS 38.213: Section 8.1).

Regarding claim 14:
As discussed above, TS 38.133 in view of TS 38.213 and Rastegardoost teaches all limitations in claim 12.
	Rastegardoost further teaches wherein the UE does not receive any downlink transmission from the new cell between transmitting the random access preamble on the PRACH and the msgA payload on the PUSCH (see, Rastegardoost: Fig. 22 and para. [0438] teach wherein the UE transmits the PRACH preamble and the PUSCH to the target base station in MsgA without receiving any downlink transmission from the target call between transmitting the PRACH and the PUSCH. As shown in Fig. 22, the PRACH preamble is transmitted before the PUSCH in a 2-step RACH procedure, support is found in para. [00283] of 62/825,645.).

Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of TS 38.133 further in view of Oroskar et al. (US 9,426,826 B1, hereinafter Oroskar).

Regarding claim 27:
As discussed above, Rastegardoost in view of TS 38.133 teaches all limitations in claim 26.
	Rastegardoost further teaches wherein allowing the UE to perform the CFRA procedure includes: allocating to the UE a CFRA preamble (see, Rastegardoost: para. [0282] teaches wherein “a base station may semi-statically configure a UE with one or more contention free PRACH resources” and para. [0283] teaches wherein “a UE may receive, from a base station, a random access preamble index via … RRC for a contention free random access procedure.”) and a msgA PUSCH resource for the target cell (see, Rastegardoost: para. [0393] teaches wherein “The one or more RRC message may comprise parameters required for transmitting a 2-step RACH MsgA. For example, the parameters may indicate at least one of the following: PRACH resource allocation, preamble format, …, and uplink radio resources for one or more transport block transmissions (e.g., UL grant).”). 
Rastegardoost in view of TS 38.133 does not explicitly teach wherein refraining from allocating the same CFRA preamble and the same msgA PUSCH resource until the first time period expires.
In the same field of endeavor, Oroskar teaches wherein a collision may occur during the RACH process if another UE initiates random access procedure (RAP) using the same preamble sequence and receives a resource allocation for the same resource block as the other UE (see, Oroskar: col. 1, lines 30-33).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rastegardoost in view of TS 38.133 with the teachings of Oroskar in order to avoid a collision during the 2-step RACH MsgA process by not allocating the (see, Oroskar: col. 1, lines 30-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471